  0:18-cv-01416-CMC-PJG            Date Filed 05/15/20       Entry Number 233         Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Robert Louis Garrett, Jr.,                        )          C/A No. 0:18-1416-CMC-PJG
                                                  )
                               Plaintiff,         )
                                                  )
       v.                                         )                      ORDER
                                                  )
Chad Binkley; Charles M. Williams, Jr.;           )
Kevin D. Cross,                                   )
                                                  )
                               Defendants.        )
                                                  )

       The plaintiff, Robert Louis Garrett, Jr., a self-represented state inmate, has filed this action

seeking relief pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights by the

named defendants. Defendant Binkley filed a motion for summary judgment on February 12,

2020, pursuant to the Federal Rules of Civil Procedure. (ECF No. 207.) As the plaintiff is

proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), on February 13, 2020, advising the plaintiff of the importance of a motion for summary

judgment and of the need for him to file an adequate response. (ECF No. 208.) The plaintiff was

specifically advised that if he failed to respond adequately, the defendant’s motion may be granted,

thereby ending his case as to the claims against that defendant.

       On February 24, 2020, Garrett moved for an extension of time, alleging that he had not

received the defendant’s summary judgment motion. (ECF No. 211.) Defendant Binkley re-

served his motion, and on March 12, 2020, the court extended Garrett’s response deadline until

April 15, 2020. (ECF No. 217.) The court specifically warned Garrett that failure to comply may

result in dismissal of his claims as to Defendant Binkley for failure to prosecute. (Id.); Davis v.

Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).




                                             Page 1 of 4
  0:18-cv-01416-CMC-PJG           Date Filed 05/15/20      Entry Number 233        Page 2 of 4




       On March 16, 2020, the court issued Standing Order, Misc. No. 3:20-mc-105, that extended

the plaintiff’s deadline by twenty-one days due to the current public health emergency regarding

COVID-19, making Garrett’s response deadline May 6, 2020. Despite this extension of time and

notwithstanding the specific warning and instructions set forth in the court’s Roseboro order,

Garrett has failed to respond to the motion.

       Instead, on May 6, 2020, 1 Garrett filed an affidavit pursuant to Rule 56(d) of the Federal

Rules of Civil Procedure in which he essentially argues that he is not able to respond to the

defendant’s summary judgment motion because of the defendant’s refusal to turn over certain

documents during the course of discovery. (ECF No. 232.) He further argues that these documents

are essential to proving and substantiating his claims, and he attaches the relevant requests for

production. (ECF Nos. 232 & 232-1.)

       “The Court may defer considering a motion for summary judgment ‘[i]f a nonmovant

shows by affidavit or declaration that, for specified reasons, it cannot present facts essential to

justify its opposition.’ ” Keith v. Cartledge, C/A No. 1:13-1131-RMG, 2014 WL 3867838, at *1

(D.S.C. Aug. 6, 2014) (quoting Fed. R. Civ. P. 56(d)). “To be successful on a Rule 56(d) request,

a party must provide specific reasons why discovery was necessary and identify information that

he believes would be adduced at discovery.” Id. (citing Mercer v. Arc of Prince Georges Cty.,

Inc., 532 F. App’x 392, 400 (4th Cir. 2013)). Summary judgment should be denied or deferred

where “the nonmoving party has not had the opportunity to discover information that is essential

to his opposition.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986) (discussing

Rule 56(f)—the precursor to Rule 56(d)). “However, if the nonmoving party has not been diligent




       1
       See Houston v. Lack, 487 U.S. 266 (1988) (stating that a prisoner’s pleading is filed at
the moment of delivery to prison authorities for forwarding to the district court).
                                           Page 2 of 4
  0:18-cv-01416-CMC-PJG            Date Filed 05/15/20       Entry Number 233         Page 3 of 4




in pursuing discovery or if additional discovery will not create a genuine issue of material fact, a

Rule 56(d) motion is properly denied.” Keith, 2014 WL 3867838, at *1 (citing White v. BFI Waste

Servs., LLC, 375 F.3d 288, 295 n.2 (4th Cir. 2004); Strag v. Bd. of Trustees, Craven Cmty. Coll.,

55 F.3d 943, 954 (4th Cir. 1995)); see also Crumb v. McDonald’s Corp., C/A No. DKC 15-1719,

2017 WL 6055501, at *3 (D. Md. Dec. 6, 2017) (denying the plaintiff’s motion to deny or defer

summary judgment because the plaintiff “had the opportunity to pursue such discovery within the

limits of the rules and within the discovery period set by the court’s scheduling order”).

       Review of the docket shows that Garrett has had ample opportunity to obtain the requested

documents during the normal course of discovery in this matter. 2 Garrett was clearly capable of

filing a motion to compel with regard to the defendant’s stated objections as to the documents at

issue, but failed to properly and timely avail himself of this option. In fact, the court gave Garrett

multiple extensions of time as to the discovery deadline in this case and even allowed Garrett to

re-serve discovery responses and file a renewed motion to compel, as his previous motions to

compel were improper and/or untimely.           (See Order, ECF No. 149.)          Although Garrett

subsequently filed a motion to compel as to some of the requests at issue, his motion alleged that

he hadn’t received any responses to his requests for production; however, the defendant’s response

demonstrated that the responses had been timely served but that Garrett had yet to receive them

through the mail at the time he filed his motion. (See Order, ECF No. 177.) Thus, it is clear from

the record that Garrett did not properly file any motion to compel with regard to the documents he

now alleges the defendant did not produce to him. Because Garrett did not avail himself of the

remedies provided by the Federal Rules of Civil Procedure for obtaining these documents during




       2
         The discovery period as to Defendant Binkley ended on September 25, 2019; the
discovery period for Defendants Williams and Cross ended on May 1, 2020.
                                             Page 3 of 4
  0:18-cv-01416-CMC-PJG              Date Filed 05/15/20    Entry Number 233        Page 4 of 4




the applicable discovery period, the court cannot say that Garrett has been diligent in pursuing the

discovery he now seeks. Accordingly, the court sees no basis for deferring consideration of the

defendant’s summary judgment motion. 3

         Accordingly, it is hereby

         ORDERED that Garrett’s Rule 56(d) request is denied. It is further

         ORDERED that Garrett shall advise the court as to whether he wishes to continue with his

claims as to Defendant Binkley and to file a response to Defendant Binkley’s motion for summary

judgment on or before May 29, 2020. Plaintiff is further advised that if he fails to respond, his

claims against Defendant Binkley will be recommended for dismissal with prejudice for

failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P.

41(b).       No further extensions of this deadline will be granted absent extraordinary

circumstances.

         IT IS SO ORDERED.



                                              __________________________________________
May 15, 2020                                  Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




         3
          Moreover, although Garrett generally states that the documents he seeks will “prove that
[the South Carolina Department of Corrections] had a custom of subjecting their Mental Health
Residents to cruel and unusual punishment, long stays in solitary confinement[,] and various forms
of excessive/unnecessary force,” it is not readily apparent that obtaining these documents would
create a genuine issue of material fact with regard to Garrett’s claims against Defendant Binkley.
                                            Page 4 of 4
